Chalmers, J.,
delivered the opinion of the court.
The release given by the judgment creditor to the administrator of the principal debtor was upon a valid consideration, and therefore binding. It is insisted, however, that it did not operate to release the surety on the original debt, against whom also the judgment had been rendered, because the original debt had become merged in the judgment, as to which both of the defendants were principals, and that therefore the release of one did not release the other.
Our statutes and decisions plainly keep alive the distinction between principal and surety after judgment, and therefore the release of the former will release the latter, whether it occurs before or after judgment. Code of 1857, p. 362, 363 ; Code of 1871, §§ 2258-2261; Michie v. Planters’ Bank, 4 How. (Miss.) 130; McMullen v. Hinkle, 39 Miss. 142; McDonald v. Ingraham, 30 Miss. 389. Judgment affirmed.